DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 and 12/21/2020 have been entered.
Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive. 
Applicant has argued that Remensnyder fails to provide for a "protrusion on the inner surface of the outer shell" by asserting that the letter W in figure 4 is the only "pressure wedge" that should be considered and thus would not be a protrusion on the "buccal or lingual" surface of the teeth, however this is an improper reading of the rejection and the reference.  Applicant has cited column 3 lines 20-28 to support the claim that the pressure wedge is only to be element W, however column 3 lines 19-28 fully state “In the event that it is desired to move the first molar to the back or distal”, which makes clear the portion of Remensnyder cited by applicant is only discussing one possible way of moving a molar tooth and is not the portion relied upon in the office action to provide for the claim limitation of a protrusion. The cited element of the pressure wedge in Remensnyder is also used to disclose a portion of the outer shell with would fill the depression carved out of the back of a tooth model shown in figure 5 that is used to form the outer shell, thus the cited element of 9 and 10 are on the lingual surface and protrudes on the inner surface of the outer shell. The model of figure 5 shows the hole in the lingual 
Further the new limitation of “ridge” is provided for by the material forming the bulge as the term “ridge” only requires an elevated part of a body or structure (https://www.merriam-webster.com/dictionary/ridge). 
In the interest of compact prosecution the alternatively listed limitations of Claim 22 are addressed with the prior art of Remensnyder providing for a limitation of a “ridge” and the new prior art of Abolfathi/Tadros providing for the limitations of a dimple or indentation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6-10, 12, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Remensnyder et al. (US 2,479,780).


Regarding claim 7, Remensnyder discloses wherein the inner structure includes a tooth facing surface (column 3 lines 7-10 the thin rubber is inside the shell and contacts the tooth surface thus having a tooth facing contact surface) and the outer shell has an outer surface that is exposed (Fig. 3 element B has an exposed outer surface).
Regarding claim 8, Remensnyder discloses where the second stiffness of the inner structure causes the orthodontic appliance to exhibit a second deformation greater than a first deformation associated with the first stiffness of the outer shell when the orthodontic appliance is worn on the patient’s teeth  (column 4 lines 22-27, disclosing the relative hardness and softness of the two structures and thus the relative stiffness the outer shell being greater than the stiffness of the inner structure and thus the exhibited deformation of the entire appliance is greater than the deformation of just the harder/stiffer outer shell itself).
Regarding claim 9, Remensnyder discloses where the inner structure is configured to exhibit a first configuration prior to placement of the appliance on the patient's teeth and a second configuration after the placement of the appliance on the patient's teeth; and the first configuration differs from the second configuration with respect to one or more of: a thickness profile of the inner structure, a cross-sectional shape of the inner structure, or an inner surface profile of the inner structure (Fig. 1-3 element 9 with the softer/less stiff rubber would be of a different thickness once engaged with the teeth). 

Regarding claim 12, Remensnyder further discloses where the inner structure comprises one or more discrete pad structures positioned to engage the at least one tooth (Fig. 2 element 9 is a single discrete pad).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-10, 12, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abolfathi et al. (US 6,814,574 B2 ) in view of Tadros et al. (US 2005/0100853 A1).
Regarding claims 6, 21, and 22, Abolfathi discloses an orthodontic appliance (title, abstract, Fig. 1c element 111), having an outer shell of a first polymeric material  (column 5 lines 1-2, 9-13 disclosing the appliance formed from an coextruded sheet with layers, thus having at least a first and second to provide “layers” and that each layer would have different material properties) having a plurality of interconnecting teeth-receiving cavities and each of the plurality of interconnected teeth-receiving cavities shaped to receive a respective tooth of the teeth of the patient (Fig. 4a/b shown interconnected teeth receiving cavities) and the outer shell has an outer surface (Figs. 3 showing outside surfaces) and an inner surface (As per column 5 lines 9-13 being coextruded would provide the outside layer with an inner surface to which the other layer is attached) and the inner surface having an inner surface profile shaped to receive and to exert one or more of a force or a torque on the patient's tooth received within each of the plurality of interconnected teeth-receiving cavities to move the patient’s teeth received within the plurality of interconnected teeth receiving cavities to from a first arrangement towards a second arrangement when the orthodontic appliance is worn on the patient’s teeth (column 4 lines 39-67) the inner surface of the outer shell having a dimple or indentation type protrusion extending inwards from a buccal or lingual portion of the inner surface towards a corresponding buccal or lingual surface of at least one tooth of the patient’s teeth when received within the at least one tooth-receiving cavity (Fig. 3 showing the forming of an indentation in the shell using the pliers of Fig. 2a/b in a manner 
and a means for controlling application of the one or more force or torque that means being an inner structure, of a second different polymeric material  ( column 5 lines 1-2, 9-13 disclosing the appliance formed from an coextruded sheet with layers, thus having at least a first and second to provide “layers” and that each layer would have different material properties with one of the at least two layers being inside the outer and thus act as a means to apply the force of the dimple/indentation protrusion from Fig. 4b element 154 as the inner layer would also be formed into the same shape) , the inner structure polymer means positioned between the corresponding buccal or lingual surface of the at least one tooth and the protrusion on the inner surface of the outer shell (Fig. 4b element 154 is formed in the sheet of coextruded layers thus the inner layer would be between the outer layer and the teeth when worn by a patient). 
Abolfathi discloses structure substantially identical to the instant application as discussed above including that the inner and outer layers are each made of a different material (column 3 lines 2-7) and that different materials for appliances provide for different stiffness (column 1 line 48-column2 line 5) but fails to explicitly disclose where the inner structure has a stiffness less than the stiffness of the outer shell.
However, Tadros discloses an appliance shell to reposition teeth the appliance having two layers (abstract, paragraph [0016] lines 8-14), where the innermost layer of the shell is softer than layer outside the inner layer (paragraph [0073] lines 26-32) so as to alleviate pain, discomfort and bleeding of gums.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the innermost layer of at least a two layer shell to have be softer, i.e. less stiff, than the more outer layer as taught by Tadros into the two layered 
Regarding claim 7, Abolfathi discloses wherein the inner structure includes a tooth facing surface (Fig. 4b element 154 formed in the inner layer would be the tooth facing surface) and the outer shell has an outer surface that is exposed (Fig. 3 element 15 has an exposed outer surface).
Regarding claim 8, Abolfathi/Tadros as combined above would provide for the stiffness of the inner structure to causes the orthodontic appliance to exhibit a second deformation greater than a deformation associated with the stiffness of the outer shell when the orthodontic appliance is worn on the patient’s teeth  (Tadros paragraph [0073] lines 26-32, disclosing the relative softness of the inner layer structures compared to the outer layer and thus the relative stiffness the outer shell being greater than the stiffness of the inner structure and thus the exhibited deformation of the entire appliance is greater than the deformation of just the harder/stiffer outer shell itself).
Regarding claim 9, Abolfathi/Tadros as combined above would provide for the inner structure to have been configured to exhibit a first configuration prior to placement of the appliance on the patient's teeth and a second configuration after the placement of the appliance on the patient's teeth; and the first configuration differs from the second configuration with respect to one or more of: a thickness profile of the inner structure, a cross-sectional shape of the inner structure, or an inner surface profile of the inner structure (Tadros paragraph [0073] lines 26-32, disclosing the relative softness of the inner layer structures compared to the outer layer and thus the relative stiffness the softer/less stiff layer would be of a different thickness once engaged with the teeth). 
Regarding claim 10, Abolfathi/Tadros as combined above would provide for the inner structure to have been configured to exhibit an amount of deformation greater than an amount of deformation exhibited by the outer shell when the appliance is worn on the patient's teeth (Tadros paragraph [0073] 
Regarding claim 12, Abolfathi further discloses where the inner structure comprises one or more discrete pad structures positioned to engage the at least one tooth (Fig. 4b element 154 having the inner layer on the element would form a single discrete padded structure).  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Abolfathi et al. (US 6,814,574 B2 ) in view of Tadros et al. (US 2005/0100853 A1) and further in view of Lee et al. (US 2016/0157961 A1).
Regarding claim 13, Abolfathi/Tadros discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the appliance further has an outermost layer coupled to an outmost surface of the outer shell that layer is configured to resist abrasion, wear, staining, or biological interactions.
However, Lee disclose an appliance shell with protrusions within the inner layer (Fig. 6/7 elements 100) with multiple layers with an outermost layer coupled to an outer surface of the outer shell and capable to resist abrasion, wear, staining, or biological interactions (paragraph [0023] lines 1-6, thus a further layered coupled to the outer surface of the outer shell and would thus function to resist abrasion or wear).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the outermost layer coupled to the outer surface of the outer shell as taught by Lee into the appliance outer shell as taught by Abolfathi/Tadros for the purpose of providing an appliance with an outer coating that would prevent or deal with wear during use as taught by Lee (paragraph [0023] lines 5-6). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Remensnyder et al. (US 2,479,780) in view of Lee et al. (US 2016/0157961 A1).
Regarding claim 13, Remensnyder discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the appliance further has an outermost layer coupled to an outmost surface of the outer shell that layer is configured to resist abrasion, wear, staining, or biological interactions.
However, Lee disclose an appliance shell with protrusions within the inner layer (Fig. 6/7 elements 100) with multiple layers with an outermost layer coupled to an outer surface of the outer shell and capable to resist abrasion, wear, staining, or biological interactions (paragraph [0023] lines 1-6, thus a further layered coupled to the outer surface of the outer shell and would thus function to resist abrasion or wear).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the outermost layer coupled to the outer surface of the outer shell as taught by Lee into the appliance outer shell as taught by Remensnyder for the purpose of providing an appliance with an outer coating that would prevent or deal with wear during use as taught by Lee (paragraph [0023] lines 5-6). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 6-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 14/610,060 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 of the copending application recites the same structure of the appliance shell having a more than one cavity thus being interconnected by being in one appliance and with a first layer and a second layer, the second layer having a stiffness less than the first layer and describes the second layer having an inner surface that faces the interior of cavities of the shell and the first layer being on the exterior of the second layer and that the first layer has protrusion in it which structurally is the same as the instant limitations in claims 6-10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/EDWARD MORAN/               Primary Examiner, Art Unit 3772